Case 2:21-cv-00854-MWF-SK Document 23 Filed 09/13/21 Page 1 of 1 Page ID #:81



  1

  2

  3                                                                       J S -6
  4

  5

  6

  7                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  8

  9   ARMANDO ANDRES                          Case No. 2:21-cv-00854-MWF-SK
      HERNANDEZ and JESSIE
 10   GALARZA,
                                              ORDER
 11                    Plaintiffs,

 12          v.

 13
      MIDLAND CREDIT
 14   MANAGEMENT, INC.,

 15                    Defendant.

 16
            Plaintiffs, ARMANDO ANDRES HERNANDEZ and JESSIE GALARZA
 17
      (“Plaintiffs”) and Defendant, Midland Credit Management, Inc. (“Defendant”),
 18
      having filed a Joint Stipulation for Dismissal with prejudice and the Court having
 19
      reviewed the same, IT IS HEREBY ORDERED:
 20

 21         1. The Stipulation for Dismissal is approved. The action against Midland
 22   Credit Management, Inc. is hereby dismissed with prejudice. Each party shall bear
 23   its own costs and attorney fees.
 24

 25   Dated: September 13, 2021
                                            MICHAEL W. FITZGERALD
 26
                                            United States District Judge
 27

 28
                                                1
